Dismiss Writ and Opinion Filed July 5, 2013




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-13-00843-CV

                            IN RE CHARLES MITCHELL, Relator

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-14792-C

                                MEMORANDUM OPINION
                            Before Justices Bridges, Francis, and Lewis
                                    Opinion by Justice Francis
       Relator claims the trial court and the court reporter violated a ministerial duty by failing to

provide a reporter’s record for his appeal. Based on the record before us, we conclude relator has

not shown he is entitled to the relief requested with respect to the trial court. See TEX. R. APP. P.

52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding); In

re Coston, 07-03-0366-CV, 2003 WL 21939465 at *1 (Tex. App.BAmarillo Aug. 13, 2003, orig.

proceeding). Accordingly, we DENY relator=s petition for writ of mandamus to the extent it

seeks relief as to the trial court. We do not have mandamus jurisdiction over the court reporter.

See TEX. GOV=T CODE ANN. ' 22.221 (West 2010).
        Accordingly, we DISMISS relator=s petition for a writ of mandamus for want of

jurisdiction to the extent it seeks relief as to the court reporter.




                                                          /Molly Francis/
                                                          MOLLY FRANCIS
 130843F.P05                                              JUSTICE




                                                    –2–